Title: To George Washington from David Redick, 22 October 1794
From: Redick, David
To: Washington, George


        
          Sir
          Washington [Pa.] Octobr 22d 1794
        
        Since my arrival from Carlisle I have been waited on for news, by great numbers of people of various opinions and Spirits; and am Constrained from a Sense of duty to inform you Sir that I have not discovered that Contrition for past crimes which the inormity of them and the danger approaching ought to have produced—fear however, has opporated on many—Some have departed the country others appear still hardned against any sense of danger what effect the proposed meeting will have on friday Next I know not—the President will be early informed. I am Sorry to acknowledge my hopes are less Sanguine than they were Some days ago—I am Sir with profound respect your most obt Sert
        
          David Redick
        
      